Citation Nr: 0100955	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for the residuals of a 
neck injury.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a sternum disorder.

5.  Entitlement to service connection for a headache 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to an increased original rating for service-
connected bilateral shin splints, claimed as stress 
fractures, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The record indicates the RO denied the veteran's service 
connection claims as not well grounded, in essence, because 
the medical evidence failed to demonstrate disabilities 
related to injuries or disease incurred or aggravated by 
active service.  The Board notes, however, that the June 1998 
VA examiner noted the veteran's claims file was not available 
for review.  As the duty to assist has been revised, the 
Board finds a remand is required for additional medical 
evidence.  

The fulfillment of the statutory duty to assist includes 
providing an additional VA examination by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As to the issue of entitlement to an increased rating for 
service-connected shin splints, the Board notes the evidence 
of record includes a report of a VA general medical 
examination in June 1998.  However, the examiner did not 
adequately address the veteran's complaints of pain and 
dysfunction.  In an addendum to the report the examiner noted 
an x-ray examination was normal but stated it was difficult 
to make a diagnosis of stress fractures from plain film x-
rays.  No further opinion or study was provided.  Therefore, 
additional development is required to determine the current 
nature and extent of the service-connected disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board notes that VA laws applicable to 
service connection for dental disorders were revised during 
the course of this appeal.  These changes became effective 
June 8, 1999.  64 Fed. Reg. 30392.  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under the amended VA regulations treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.381 (effective after June 8, 1999).  

Outpatient dental treatment may be authorized for a service-
connected compensable dental disability as reasonably 
necessary to maintain oral health and masticatory function 
(Class I); for a service-connected noncompensable dental 
disability, generally, within 90 days of separation from 
active service, or as a result of combat wounds or service 
trauma or internment as a prisoner of war (Class II); for 
dental disorders professionally determined to be aggravating 
a service-connected disorder (Class III); for persons whose 
service-connected disabilities are rated 100 percent (Class 
IV); for veteran's participating in a rehabilitation program 
(Class V); and for veteran's under VA medical treatment for 
dental disorders which are clinically determined to be 
complicating a medical disorder currently under treatment 
(Class VI).  38 C.F.R. § 17.161 (2000).

Class II outpatient dental treatment may be provided for 
persons with a service-connected noncompensable dental 
condition or disability shown to have been existing at the 
time of discharge or release from active duty after 
September 30, 1981, as reasonably necessary for the one-time 
correction of the disorder if they meet the following 
requirements: (1) service during the Persian Gulf War era and 
released under conditions other than dishonorable with not 
less than 90 days of active service or active service during 
any other period of not less than 180 days, (2) submitted an 
application for treatment within 90 days of discharge or 
release, (3) when the certificate of discharge or release 
does not certify that the veteran was provided a complete 
dental examination and all appropriate treatment within the 
90 day period immediately before discharge or release, and 
(4) when VA dental examination is completed within 6 months 
after discharge or release unless delayed through no fault of 
the veteran.  See 38 C.F.R. § 17.161(b).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected bilateral shin splints.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should reconcile the 
diagnoses of "shin-splints" versus 
"stress fractures" and perform any 
tests or studies deemed necessary for an 
accurate assessment.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The veteran's claims file should be 
reviewed by an appropriate VA medical 
examiner to determine the current nature 
and etiology of any present right elbow 
disorder, residuals of a neck injury, 
heart disorder, sternum disorder, headache 
disorder, bilateral hearing loss, left 
knee disorder, low back disorder, or 
tinnitus.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should adjudicate the issue of entitlement 
to service connection for a dental 
disorder in light of the amended VA 
regulations.  See 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.381 
(effective after June 8, 1999).  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



